In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
REBECCA WENTLAND,        *
                         *                         No. 18-1308V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: July 27, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; tetanus, diphtheria, and
AND HUMAN SERVICES,      *                         and acellular pertussis (“Tdap”)
                         *                         vaccine; transverse myelitis (“TM”).
             Respondent. *
******************** *

Ronald C. Homer, Conway Homer, P.C., Boston, MA, for Petitioner;
Sarah C. Duncan, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On July 27, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Rebecca Wentland on August 28, 2018. Petitioner
alleged that the tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine she
received on April 8, 2016, which is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. §100.3(a), caused her to suffer from transverse myelitis
(“TM”). Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
condition.

     Respondent denies that the Tdap vaccine caused petitioner to suffer from
TM or any other injury.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $25,000.00 in the form of a check payable to
          petitioner;

       b. A lump sum of $1,308.89, which amount represents reimbursement
          of a Medicaid lien, in the form of a check payable to:

                               Department of Health Care Services
                                  Recovery Branch – MS 4720
                                       P.O. Box 997421
                                  Sacramento, CA 95899-7421
                              DHCS Account #: C96647891A-VAC03

       Petitioner agrees to endorse this check to the Department of Health
       Care Services.

       This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2